Citation Nr: 1031469	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefit sought.

The Veteran appeared at a local hearing in April 2004 before an 
RO hearing officer.  A transcript of the hearing testimony is 
associated with the claims file.

In a decision dated in June 2007, the Board denied the Veteran's 
appeal, and he appealed the decision to the United States Court 
of Appeals For Veterans Claims (Court).  In July 2008, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs, submitted a Joint Motion For Remand (Motion).  In an 
Order dated in August 2008, the Court granted the Motion, vacated 
the June 2007 Board decision in part, and remanded the case to 
the Board for further appellate review consistent with the 
Motion.

In compliance with the Court's order, the Board remanded the case 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, in March 2009 for additional development.  The 
AMC/RO completed the additional development as directed, 
continued to deny the claim, and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.	The AMC/RO completed the additional development directed in 
the March 2009 remand.

2.	The preponderance of the medical evidence indicates the 
Veteran does not have peripheral neuropathy.

CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
and (e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in October 2001 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
The letter informed the Veteran VA would seek any records he did 
not desire to obtain himself and provided him release forms to 
authorize VA to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter was not fully content-compliant, however, 
as it did not provide notice of how disability ratings and 
effective dates are assigned in the event service connection is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In light of the decision reached below, however, the Board finds 
this omission was not prejudicial to the Veteran.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Further, 
the Veteran received a copy of the Board's 2007 decision and 
entered into a Motion on appeal, with which he was assisted by 
counsel.  Thus, the Board may infer the Veteran has actual 
knowledge of what is required to prove his claim. 

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  While he may not have received full notice prior to 
the initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication of 
the claim by the opportunity to present pertinent evidence and 
testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  

Analysis

The additional development conducted while the appeal was on 
remand revealed that there is a substantive issue as to whether 
the Veteran in fact has a valid diagnosis of peripheral 
neuropathy.  As set forth above, there must first be evidence of 
a currently diagnosed disease or injury before the service 
connection analysis proceeds to the next element, which is a 
valid nexus with active service.
In this case, a review of the service treatment records reveals 
no complaints or findings pertaining to peripheral neuropathy.  
The Veteran indicated on his February 1970 Report of Medical 
History for his examination at separation that he was in good 
health, and he denied any significant medical history or 
complaints of the areas listed, including neuritis.  The February 
1970 Report Of Medical Examination For Separation notes the 
Veteran's neurologic area was assessed as normal.

The private medical records in the claims file notes the 
Veteran's complaints of numbness and tingling in his left hand in 
1979, but neurological examination was normal.  A December 1999 
private nerve conduction study by Dr. MB, which VA received in 
September 2001, revealed findings consistent with severe carpal 
tunnel syndrome, left worse than right.  Dr. B also noted that 
the findings on the left indicated that consideration should be 
given to a more widespread neuropathy, and that the appellant 
should undergo a study of the lower extremities.

An August 2003 VA examination report notes the examiner reviewed 
Dr. B's findings.  The Veteran reported tingling in both arms and 
calves which was worse in the morning.  He noted further that no 
medications provided effective relief.  The Veteran denied the 
use of alcohol but reported a family history of diabetes.  
Physical examination revealed he could walk on his toes and 
heels, and Romberg was normal.  He could jog easily and he could 
bend more than 90 degrees to put his head on the table while 
standing.  His pupils, discs, rotations, and fields were normal.  
Movements of the face, tongue, and palate, were symmetric and 
active.  There were no bruits in his neck or over the scalp or 
over the orbits.  Strength of the deltoids, triceps, biceps, 
finger flexors, quadriceps, anterior tibials, hamstrings, 
gastrocs, and peroneal muscles, was all within normal limits.  
The Barre was normal, and rapid alternation motion was good.  
Reflexes in the upper extremities were absent, and they were 
questionable at both knees.  Both ankle jerks were absent.  Light 
touch and trace figures and vibrations were normal in four 
extremities, and joint sense was normal in the toes.  Trace 
figures were slightly slow on the dorsum of each foot.  The 
examiner diagnosed peripheral neuropathy manifested by 
generalized hyporeflexia.  He opined that the neuropathy was a 
subacute neuropathy.

Service personnel records note the Veteran served in Vietnam from 
February 1968 to February 1969.  As a result, he is presumed to 
have been exposed to herbicides, with his last date of exposure 
being February 1969.  38 C.F.R. § 3.307(a)(6)(iii).  Acute and 
subacute peripheral neuropathy are among the diseases for which 
presumptive service connection is available.  See 38 C.F.R. 
§ 3.309(e).  Acute and subacute peripheral neuropathy is presumed 
service incurred if manifested to a degree of 10 percent or more 
within a year after the last date of exposure to an herbicide 
agent during active duty. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

A private September 2001 report of Dr. CA notes the Veteran was 
being treated for peripheral neuropathy.  He noted the Veteran 
had been evaluated by confirmatory studies, but he did not 
provide them or note the specific findings/data of the studies.  

Records of Dr. KR, a neurologist, indicate that in October 2008, 
physical examination revealed a positive Tinel's sign 
bilaterally.  Sensory examination revealed diminished 
appreciation to pinprick in a stocking distribution, with 
diminished vibratory sensation.  Deep tendon reflexes were 
diminished throughout.  Otherwise, toes were both downgoing, and 
gait and station were normal.  Dr. R noted the Veteran might have 
peripheral neuropathy superimposed by bilateral carpal tunnel 
syndrome.  He recommended an electromyograph and nerve conduction 
studies.  

In a January 2009 entry Dr. R noted the Veteran's neurological 
examination remained unchanged, but he also noted there was no 
focal muscle atrophy.  His diagnostic impression was probable 
carpal tunnel syndrome, and that the diagnostic tests should 
proceed.

Dr. R noted the next day that the studies were profoundly 
abnormal.  They included severe mixed diffuse sensory motor 
peripheral neuropathy.  Sensory involvement was very severe, as 
noted by absent sensory responses in both upper and lower 
extremities.  Superimposed on the peripheral neuropathy was 
possibly carpal tunnel syndrome on the right, and right ulnar 
nerve compression neuropathy as well.  Dr. R's treatment included 
prescribing Neurotin.

The basis of the Joint Motion was that the Board did not remand 
for a VA examination to clarify the ambiguity of the evidence of 
record, primarily the fact that the 2003 VA examination diagnosed 
peripheral neuropathy.  As noted in the Introduction, the Board 
remanded for that purpose.

A September 2009 VA nerve conduction study report notes that the 
examining physician noted the study was normal.  In particular, 
there was no evidence seen on the study to suggest the presence 
of a large fiber polyneuropathy involving the upper or lower 
extremities.  Clinical correlation was requested.

The September 2009 VA examination report prepared by Dr. S. notes 
the Veteran reported his symptoms as consisting of numbness and 
tingling, first in the forearms and then later in the legs.  The 
appellant could not recall when his symptoms first started but 
believed it was in 2000.  The report notes the studies by Dr. R, 
and the Veteran's report that the Neurotin was not beneficial, so 
he had discontinued it.  He reported continued numbness and 
tingling, as well as cramps in the upper and lower extremities.  
Motor examination revealed no functional loss of any muscle 
group, upper or lower.  All were 5/5.  Sensory examination 
revealed vibration, light touch, and position sense, as normal in 
the upper extremities bilaterally.  The examiner noted that 
sensation abnormalities were patchy, and they did not follow a 
dermatome and were not suggestive of a nerve, nerve root, or 
branch.  They also were not indicative of a glove type peripheral 
neuropathy, and were not typical of distal worse than proximal.  
Repetition did not reproduce the same results.

In the lower extremities vibration was decreased, but the Veteran 
was slow to state that vibration had stopped at the dorsum of 
both feet.  He repeatedly had a tendency to state that both sharp 
and dull testing was sharp starting with lateral thigh and to 
include both lower extremities distally from knees, to include 
feet.  The examiner noted that was not a normal peripheral 
neuropathy test response.  Sensation to light touch was normal, 
position sense was decreased, and monofilament testing was intact 
to both feet and normal.  The examiner noted the results did not 
fit a specific nerve or a pattern of expected diabetic neuropathy 
for example.  The examiner noted clinical examination was 
abnormal but inconclusive.  While noting the conflict between the 
nerve conduction study and another examiner's findings, the 
examiner noted the nerve conduction study normal results led the 
examiner to conclude the Veteran did not have peripheral 
neuropathy.

A November 2009 deferred rating decision notes the AMC/RO 
requested clarification of the examination results, one of the 
reasons being the examiner did not refer to and discuss the 
findings and opinions of Doctors CA and R.

The December 2009 addendum report notes the review was conducted 
by the chief of the Neurology Section of the VA facility where 
the Veteran was examined, who also was a neuromuscular expert on 
staff at Duke University.  He noted he reviewed the Veteran's 
computerized medical records and the entire claims file.  He 
noted the Veteran had experienced a number of odd symptoms 
documented over the years which were often attributed to 
peripheral neuropathy.  The reviewer noted that, in February 2002 
the Veteran complained of left-sided chest wall pain, and that 
there were earlier transient complaints of bilateral arm pain and 
left ulnar sensory loss.  The reviewer noted that none of those 
would be typical complaints for a patient with widespread 
neuropathy.  He noted that in February 2002 the examiner 
performed a detailed neurological examination and found normal 
strength and normal sensation in all of the Veteran's limbs, but 
diminished reflexes.  Based on the Veteran's atypical history and 
the normal sensory and motor examination results, it was not at 
least as likely than not that the Veteran had any widespread 
neuropathy as of February 2002.

The reviewer then noted the August 2003 VA examination and the 
examiner's conclusion the Veteran had peripheral neuropathy on 
the basis of hyporeflexia.  The reviewer then noted the Veteran's 
history was not a typical neurological examination of a patient 
with neuropathy, as isolated hyporeflexia can be seen in normal 
individuals.  Consequently, he opined it also was not at least as 
likely than not that the Veteran had any widespread neuropathy as 
of August 2003.  He then considered Dr. R's findings in 2009.

The reviewer opined that the findings of the nerve conduction 
study performed by Dr. R were "bizarre," (sic) as they did not 
fit well with the Veteran's neurological examination.  The 
reviewer suggested that the mismatch between the neurological 
examination and the diagnostic test strongly suggested a 
technical problem with the electromyography.  He noted the 
electromyograph results of the September 2009 VA test, and 
personally attested to the September 2009 examiner's competency.  
As set forth above, Dr. S' neurological examination again showed 
normal sensation and strength similar to what every physician 
prior to Dr. R had found.  Also noted was the fact Dr. S repeated 
his nerve conduction study and electromyography, and the results 
were entirely normal.  The repeat test included nerves Dr. R had 
studied eight months earlier and reported as absent.  Contrary to 
Dr. R's evaluation, the reviewer noted, there was nice agreement 
between Dr. S' neurological examination and the electromyograph 
he conducted.  Further, it was not physiologically possible for a 
nerve that was unresponsive in January 2009 to have grown back 
and be normal in September 2009.  It is far easier to have a 
technical problem on an electromyograph suggestive of an absent 
response than it is to have a problem that would result in a 
normal response.  All of the information of record suggests Dr. 
R's evaluation was fraught with technical problems.  As a result, 
the reviewer noted he could find no convincing evidence that the 
Veteran ever had peripheral neuropathy, and that it was far less 
than 50 percent likely that the Veteran ever had a peripheral 
neuropathy.

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is 
also mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  Further, while the Board is not free to 
ignore the opinion of a treating physician, neither is it 
required to accord it substantial weight.  Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of evidence.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

For a medical opinion to receive considerable weight, it must be 
factually accurate, fully articulated, and have sound reasoning 
for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  The Board finds the December 2009 review and opinion 
of the VA chief of neurology meets those criteria.  Dr. CA noted 
confirmatory studies but did not list or discuss them.  Dr. R 
apparently conducted the electromyograph and nerve conduction 
study himself, but he did not reconcile the parts of his clinical 
examination that showed normal results with the severely abnormal 
results of his diagnostic tests.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim, as it 
indicates the Veteran does not in fact have peripheral 
neuropathy.  38 C.F.R. § 3.303.  As the VA chief of neurology 
noted, in the absence of a confirmed diagnosis of peripheral 
neuropathy, any question of etiology or linkage with active 
service is moot.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for peripheral neuropathy is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


